Citation Nr: 0336832	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a 
pneumothorax.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from June 15, 1965 to 
September 24, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 2002, 
which denied service connection for residuals of a 
pneumothorax, claimed as a collapsed lung.


FINDING OF FACT

A spontaneous pneumothorax in service resolved without 
residual disability, and is unrelated to chronic obstructive 
pulmonary disease demonstrated many years later.


CONCLUSION OF LAW

Claimed residuals of a pneumothorax were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from June 15, 1965 to 
September 24, 1965.  He requests service connection for a 
pneumothorax for which he was hospitalized and treated in 
service.

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, an examination was provided, and an additional VA 
examination is not warranted.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service medical records include a report of a chest X-ray 
taken on June 4, 1965, several days before the veteran 
entered onto active duty, which was normal.  The entrance 
examination noted a history of asthma.  About 3 weeks after 
he entered onto active duty, in July 1965, a medical record 
noted asthma and chest pain when breathing.  Later in July 
1965, he was hospitalized with a spontaneous pneumothorax.  
It was noted that the veteran had begun experiencing chest 
pain in the weeks prior to service, although no pneumothorax 
had been found.  It was noted that no chest X-ray had been 
obtained.  On the day prior to the current admission, he had 
right-sided chest pain which became progressively worse with 
increasing dyspnea.  On examination, there was decreased 
focal fremitus on the right, as well as hyperresonance and 
decreased breath sounds over this area.  A chest X-ray 
revealed a partial pneumothorax on the right.  The veteran 
was admitted and underwent a closed thoracotomy, in which the 
pneumothorax was evacuated.  Subsequent X-rays on the 1st and 
2nd days after admission did not disclose a pneumothorax.  
The final diagnosis was spontaneous pneumothorax due to 
congenital blebs.  He was discharged from service due to the 
incidence of recurrence of pneumothorax, and the medical 
board report found that the spontaneous pneumothorax due to 
congenital blebs existed prior to service, and was not 
permanently aggravated by service.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111; 38 C.F.R. 
§ 3.304(b).  In addition, service connection may not be 
granted for congenital defects as such.  38 C.F.R. 
§§ 3.303(c).  However, service connection may be granted for 
aggravation or superimposed disability occurring during 
service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); 
VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  

In view of the normal chest X-ray immediately prior to 
service, which was not mentioned in the medical board report, 
the Board finds that the presumption of soundness has not 
been rebutted, and that the pneumothorax, even if caused by a 
congenital defect, did not pre-exist service.  

However, one of the essential requirements for service 
connection is competent medical evidence of current 
disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
In this case, the pneumothorax had resolved by the day after 
admission.  Although he was discharged from service because 
the pneumothorax might recur, there is no evidence that the 
veteran has ever had a recurrence of his pneumothorax.  

In this regard, VA records dated from 2000 to 2002 do not 
show any evidence of a pneumothorax.  On a VA examination in 
February 2002, it was noted that he had been treated for a 
spontaneous pneumothorax, apparently without any residuals.  
The veteran said that he became short of breath walking short 
distances.  Chest X-rays had reportedly suggested pulmonary 
emphysema.  On examination, there were a few scattered 
expiratory wheezes.  He had increased posterior dimension of 
the chest.  The pertinent diagnosis was chronic obstructive 
pulmonary disease, mild.  Pulmonary function tests in March 
2002 disclosed mild obstruction.  

There is no competent medical evidence that the in-service 
spontaneous pneumothorax resulted in any chronic residuals, 
including chronic obstructive pulmonary disease first 
demonstrated many years later.  The veteran's assertions of 
medical causation are not probative because laymen are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  His statement, in January 2003, that 
he had experienced chest pains and breathing difficulties 
since service is outweighed by absence of any contemporaneous 
record of a chest or lung complaint until 2002, many years 
after service.  In the absence of residuals of a pneumothorax 
subsequent to service, an additional examination is not 
warranted. See 38 C.F.R. § 3.159(c)(4).

The weight of the credible evidence demonstrates that a 
spontaneous pneumothorax in service resolved without residual 
disability, and is unrelated to chronic obstructive pulmonary 
disease demonstrated many years later.  Claimed residuals of 
a spontaneous pneumothorax were not incurred in or aggravated 
by service, and service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for residuals of a pneumothorax is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



